Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 2-10, 13-18, and 20 have been canceled and claim 12 has been added. Claims 1, 11, 19, and 21 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 06/24/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained

Claims 1, 11, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleen et al. (US 2013/0074863 A1) in view of Did You Know... How Acid Dyes Work (https://www.dharmatrading.com/home/did-you-know-how-acid-dye-works.html, 03/26/2010), Onizuka et al. (JP 2000-247850), and Donaldson et al. (US 3,747,232).
Kleen et al. teach a method of targeted selective lightening (coloring) human head hair (human hair on human head and thus have skin and without staining non-selected substances, i.e., the human skin) with a foil applicator comprising a leaf like aluminum substrate A (elongated sheet shape) being bonded to an absorbing non-woven supporting material embedding a composition comprising anionic substantive dye such as acid red 87 acidifying agents such as citric acid; wherein the method comprising 
wetting a bundle of hair or absorbing non-woven supporting material with aqueous preparation containing C1-4 alcohol solvent; 
wrapping the hair bundle with the foil with the non-woven supporting material contacting hair (aluminum substrate A as out layer) for about 1about 60 minutes; and
remove the foil applicator (entire reference, especially abstract, paragraph 2, 10, 19, 20, 26, 27, 58, 60, 62, 63, 72, 76, 77, 80, 88, 91, 98, 116-119, 124, and 131-133).

The 1st deficiency cured by Donaldson et al. who teach a chromatography paper being used as a sheet of absorbent for applying dye solutions onto the surface (entire reference, especially abstract, column 1, line 36-49).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kleen et al. and Donaldson et al. to specify the absorbing non-woven supporting material in the applicator foil taught by Kleen et al. being a chromatography paper. Utilizing a chromatography paper as a sheet of absorbent for applying dye solutions onto the surface were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the advantages. 
The instant invention is directed to a method of using a product (a multi-layered coloring film), not a method of making a product. The limitation of steps of preparing the multi-layered coloring film recited in steps I-VI is construed as process-by-product limitation of a product used in a claimed method. Although Kleen et al. are silent about the method of making the coloring applicator foil recited in the instant claim; the instant claim is a product-by-process claim. The determination of patentability of a product-by-process claim is based on the product itself, not its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different in view of Donaldson et al. and the multi-layered coloring film recited in the instant claim both comprise the same components and structure, thus the product taught by Kleen et al. in view of Donaldson et al. would necessarily be the same as the product recited in the instant claim. The burden is shifted to the applicant to provide evidence to demonstrate that the structure of the claimed coloring applicator foil resulted from the said process is different from that of coloring applicator foil taught by the prior art. 
The 2nd deficiency is cured by Onizuka et al. who teach hair dyeing composition with acidic dye, lower alcohol such as ethanol, propylene glycol, etc., with preferred pH 2.0-6.0 and 2.5-4 adjusted by citric acid or lactic acid (entire reference and paragraph 15, 16, and 19) and “Did You Know... How Acid Dyes Work” which teaches acid dye works in a low pH environment with a mildly acidic "fixative", i.e., activate (entire reference, 2nd and 3rd paragraphs). “Low pH environment with a mildly acidic” means <7 pH.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kleen et al., “Did You Know... How Acid Dyes Work”, and Onizuka et al. to add lactic in the aqueous-alcoholic carrier taught by Kleen et al. and specify the pH being <7. Incorporating lactic acid in the composition comprising acid dye to achieve pH being <7 for acid dye to be able to bond the hair was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding lactic in the aqueous-alcoholic carrier taught by Kleen et al. and specifying the pH being <7 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.


Response to Applicants’ arguments:
Applicants argue that it is erroneous in failure to address every claimed limitation by applying the product-by-process treatment while every element of the process of making ensure the claimed use of the as-formed product while the burden is shifted the applicants when the product appears to be identical is found.
However, this argument is not deemed persuasive. MPEP is the guidance of the examination of every invention. According to MPEP 2113.I and II: 
product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product
in view of Donaldson et al. and the multi-layered coloring film recited in the instant claim both comprise the same components and structure, thus the product taught by Kleen et al. in view of Donaldson et al. would necessarily be the same as the product recited in the instant claim. Thus the examiner established that the claimed product is the same as the product taught in the prior art and the burden is shifted to the applicant to provide evidence to demonstrate that the structure of the claimed coloring applicator foil resulted from the said process is different from that of coloring applicator foil taught by the prior art while applicants do not argue that there are structural differences between the prior art product and the claimed product and there is no factual evidence that there are structural differences between the prior art product and the claimed product.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method of using remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kleen et al. (US 2013/0074863 A1), Did You Know... How Acid Dyes Work (https://www.dharmatrading.com/home/did-you-know-how-acid-dye-works.html), Onizuka et al. (JP 2000-247850), and Donaldson et al. (US 3,747,232) as evidenced by Delahunt et al. (US 2015/0111216 A1).
.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612